DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments and arguments related thereto, filed 03/07/2022, with respect to the rejection(s) of claim(s) 1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wong (US 2012/0067364 A1). Wong teaching a cosmetic device with an applicator (Fig. 1, Para. 50, cosmetic applicator). 
Applicant's arguments filed 03/07/2022 have been fully considered but they are not persuasive. Applicant argues that the device of Shami does not compare between a user profile and any input information, further stating that word “comparison” is never recited in the reference. However, to compare something only requires that the user profile data is viewed in relation to any input information (Merriam-Webster). Here, the device of Shami accomplishes this as further clarified in paragraph 45, stating “a processor in the computer system may execute computer readable program code having instructions to process hair data of an individual. Hair data may be processed (e.g., sorted into types of hair data, such as density, porosity, and chemical composition, and values assigned to each type of hair data) and inputted into an algorithm that relates hair data to a selected hair color. From the relationship between the hair data (user profile) and the hair color (measured), a formula for a hair dye may be generated to dye a hair sample the selected hair color.” Further highlighted by the following example “the hair dye formula may include one or more colorants (e.g., to provide the selected hair color to the initial color of the hair while also accounting for any residual chemicals on the hair from previous hair treatments).” The device is actively comparing input data with that of historical data to produce an appropriate end result cosmetic.
Applicant argues these no objective reason to incorporate medical records into the user profiled as taught by Marinkovich, however, Shami draws upon a myriad of data points when producing a hair dye (Para. 45, previous chemicals the hair has been exposed to are accounted for) and if the user has undergone some sort of medication regiment that has affected the hair color, thickness, etc. The computer and user would then benefit from being able to input these data points into the program such that a less harsh alternative formula on the hair may still be produced and potentially a formula with more nutrients incorporated. "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968).
Election/Restrictions
Applicant’s election without traverse of claims 1-5 and 10-13 is acknowledged. Claims 6-9, 14, 15, 19, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, Species I-II, and Species I-V there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/08/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 10, 11, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shami (US 2018/0125207 A1), and further in view of Wong (US 2012/0067364 A1).
Re: Claim 1, Shami discloses the claimed invention including a system for providing a customizable cosmetic substance for human application, comprising: 
a first cosmetic reservoir (110) housing a first cosmetic substance; a second cosmetic reservoir (110) housing a second cosmetic substance; a mixing reservoir (120) in communication with the first and second cosmetic reservoirs, the mixing reservoir selectively receiving a portion of each of the first and second cosmetic substances from the first and second reservoirs (Fig. 1, Para. 17-18, selective amounts provided from each container), thereby creating a third cosmetic substance (Para. 15, combined third substance); and
a non-transitory computer memory (1110); a processor (1106) in data communication with the computer memory; and an input device (1114) positioned to receive input information from a user (Fig. 3, Para. 60, input device for user), the input device being in communication with the processor (Para. 58, processor executes commands of input device); wherein the input information from the input device is compared to a user profile stored in the non-transitory computer memory (Para. 45, 52, input information is compared against profile); the portions of the first and second cosmetic substances mixed to form the third cosmetic substance are determined based on the comparison of the input information to the user profile (Para. 52, mixed to form third substance based on all these data points); and the third cosmetic substance is provided to the user (Para. 73, third cosmetic substance provided) except for an application appliance for applying the third cosmetic. However, Wong teaches a system for providing cosmetic substance is applied to the user via an application appliance (34) (Para. 50, cosmetic device with applicator).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include an applicator as taught by Wong, since Wong states in paragraph 50 that such a modification can effectively control the amount of cosmetic materials and the colors to be output. Further, it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192.
Re: Claim 2, Shami discloses the claimed invention including programming causes the input information to be stored in the computer memory (Para. 68, programing for storing and accessing data). 
Re: Claim 3, Shami discloses the claimed invention including the input information is used to update the user profile (Para. 31, current data updates existing profile).
Re: Claim 5, Shami discloses the claimed invention including programming causes the input information to be transmitted over a network to an authorized third party (Para. 23, 51, inherently capable of being accessible from a cloud network by a third party).
Re: Claim 10, Shami discloses the claimed invention including the biometric sensor is an optical sensor (260) (Para. 21, optical sensor detecting reflecting light).
Re: Claim 11, Shami discloses the claimed invention including one of the input devices is a biometric sensor (260).
Re: Claim 21, Shami discloses the claimed invention including each of the first and second cosmetic substance is a topical substance (Para. 105, hair dye is inherently applied topically).
Re: Claim 22, Shami discloses the claimed invention including at least one of the first and second cosmetic substances is an ointment having at least a vitamin or other substance as known in the art (Para. 105, vitamin C, or others known in the art) except for specifying at least one of thiamine, riboflavin, pantothenic acid, pyridoxine, and vitamin D. However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include one of the claimed substances recited above, since Shami already teaches adding micronutrients to the formula for health benefits (Para. 105), and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Re: Claim 23, Shami in view of Wong discloses the claimed invention including the application appliance is selected from the group consisting of: a brush, a cloth, and an aerosol sprayer (Wong: Para. 50, brush and/or sprayer may be used).
Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shami (US 2018/0125206 A1) and Wong (US 2012/0067364 A1) as applied to claim 3 above, and further in view of Marinkovich et al. (US 2012/0321759 A1)
Re: Claim 4, Shami discloses the claimed invention including the user profile is an electronic record accessible by an authorized third party (Para. 23, 51, capable of being accessible from a cloud network by a third party) except for stating expressly it’s a medical record. However, Marinkovich discloses using electronic medical records or salon record as used in Shami interchangeably (Para. 458, profiles can be stored and accessed via medical records or salon records).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include the option of using electronic medical records for storing user profiles as taught by Marinkovich, since Marinkovich states in paragraph 458, the equivalence of electronic salon records and electronic medical records for their use in the cosmetic art and the selection of any of these known equivalents to store information in a user profile would be within the level of ordinary skill in the art. Further, Shami draws upon a myriad of data points when producing a hair dye (Para. 45, previous chemicals the hair has been exposed to are accounted for) and if the user has undergone some sort of medication regiment that has affected the hair color, thickness, etc. The computer would benefit from then being able to input these data points from the medical record into the program such that a less harsh alternative formula on the hair may still be produced and potentially a formula with more nutrients incorporated.
Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shami (US 2018/0125206 A1) and Wong (US 2012/0067364 A1) as applied to claim 1 above, and further in view of Igarashi (US Patent No. 9,007,588).
Re: Claims 12-13, Shami discloses the claimed invention except for using the biometric scanner for inputting information on facial skin tone. However, Igarashi discloses using the same biometric scanner used in Shami but used for scanning the face for inputting skin tone information (Figs. 10 and 12, Col. 12, lines 64-67 & 1-9, 57-65, spectrophotometer scans face for skin tone information).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include scanning the face for skin tone information as taught by Igarashi, since Igarashi states in column 12, lines 59 that such a modification allows the user to target any area of selected by the customer including skin found upon a customer's face or other body part, such as a target area which may include any body part such as hair, nails or a preexisting product such as a beauty product which may comprise foundation, concealer, tinted moisturizer, primer, skin care products, nail polish, blush, hair dye, lipstick, lip gloss, mascara, eye liner and eye shadow.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Li is cited disclosing a device with an applicator for cosmetics.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754